Exhibit 10.29

MEAD JOHNSON NUTRITION COMPANY

2009 SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN

(Effective December 5, 2008)

1. Purpose. The purpose of this 2009 Senior Executive Performance Incentive Plan
(the “Plan”) is to aid Mead Johnson Nutrition Company, a Delaware corporation
(together with its successors and assigns, the “Company”), in attracting,
retaining, motivating and rewarding executive employees of the Company or its
Subsidiaries or Affiliates by providing for Awards that will serve as an
incentive to annual performance by executive employees who contribute materially
to the success of the Company and its Subsidiaries and Affiliates. The Plan
authorizes annual incentive awards that are intended to qualify as
“performance-based compensation” that is tax deductible without limitation under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

(a) “Affiliate” means a corporation or other entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with the Company. For purposes of the Plan, an ownership interest
of more than fifty percent (50%) shall be deemed to be a controlling interest.

(b) “Award” means the amount of a Participant’s Award Opportunity in respect of
a given Performance Year determined by the Committee to have been earned and to
be payable or potentially payable to the Participant, subject to any conditions
as may be imposed by the Committee.

(c) “Award Opportunity” means a specified percentage of the Award Pool that a
Participant potentially may earn in respect of a specified Performance Year,
subject to such additional requirements as the Committee may impose. An Award
Opportunity constitutes a conditional right to receive an Award.

(d) “Award Pool” means a hypothetical cash amount equal to two percent (2%) of
the Pretax Earnings for a specified Performance Year. Pretax Earnings for this
purpose may not include Pretax Earnings from any period not included in the
designated Performance Year and, if Performance Years overlap, the Committee
must specify counting rules so that the aggregate of Award Pools for such
Performance Years does not exceed the limit of two percent (2%) of the Pretax
Earnings during the relevant periods.

(e) “Beneficiary” means the person, persons, trust or trusts designated as being
entitled to receive the benefits under a Participant’s Award Opportunity or
Award upon and following such Participant’s death. Unless otherwise determined
by the Committee, a Participant may designate one or more individuals and/or one
or more trusts as his or her Beneficiary, and in the absence of a designated
Beneficiary the Participant’s Beneficiary shall be as specified in Section 8(a).
Unless otherwise determined by the Committee, any designation of a Beneficiary
other than a Participant’s spouse, or a trust in which the Participant’s spouse
is the sole beneficiary, shall be subject to the written consent of such spouse.



--------------------------------------------------------------------------------

(f) “Board” means the Company’s Board of Directors.

(g) “BMS” means Bristol-Myers Squibb Company, a Delaware corporation.

(h) “Change in Control” means the occurrence of any one of the following events
after the Effective Date while BMS is an Affiliate of the Company:

(i) Any Person (as defined in Section 13(d)(3) of the Securities and Exchange
Act) shall have become the direct or indirect beneficial owner of thirty percent
(30%) or more of the then outstanding common shares of BMS;

(ii) The consummation of a merger or consolidation of BMS with any other
corporation other than (A) a merger or consolidation which would result in the
voting securities of BMS outstanding immediately prior thereto continuing to
represent at least fifty-one percent (51%) of the combined voting power of the
voting securities of BMS or the surviving entity outstanding immediately after
such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of BMS in which no Person acquires more than fifty
percent (50%) of the combined voting power of BMS’s then outstanding securities;

(iii) The date the stockholders of BMS approve a plan of complete liquidation of
BMS or an agreement for the sale or disposition by BMS of all or substantially
all BMS’s assets;

(iv) The date there shall have been a change in the composition of the Board of
Directors of BMS within a two-year period such that a majority of BMS’s Board of
Directors does not consist of directors who were serving at the beginning of
such period together with directors whose initial nomination for election by
BMS’s stockholders or, if earlier, initial appointment to BMS’s Board of
Directors, was approved by the vote of two-thirds of the directors then still in
office who were in office at the beginning of the two-year period together with
the directors who were previously so approved.

Notwithstanding the forgoing, for purposes of Section 7(f), a Change in Control
means a change in the ownership or effective control of BMS, or a change in the
ownership of a substantial portion of the assets of BMS, each within the meaning
of Treasury Regulation Section 1.409A-3(i)(5), while BMS is an Affiliate of the
Company.

(i) “Code” has the meaning specified in Section 1. References to any provision
of the Code or regulation thereunder include any successor provisions and
regulations, and reference to regulations includes any applicable guidance or
pronouncement of the Department of the Treasury and Internal Revenue Service.

(j) “Committee” means the Compensation and Management Development Committee of
the Board, the composition and governance of which is established in the
Committee’s Charter as approved from time to time by the Board and subject to
other corporate governance documents of the Company. No action of the Committee
shall be void or deemed to be without authority due to the failure of any
member, at the time the action was taken, to meet any qualification standard set
forth in the Committee Charter or this Plan. The Committee may specify that any
of its actions shall be subject to the approval of the Board.

 

2



--------------------------------------------------------------------------------

(k) “Covered Employee” means a person designated by the Committee as likely,
with respect to a given fiscal year of the Company, to be a “covered employee,”
as defined in Code Section 162(m)(3) and Internal Revenue Service Notice
2007-49, or in any subsequent guidance or pronouncement of the Department of the
Treasury or Internal Revenue Service that defines or interprets the term
“covered employee” for purposes of Code Section 162(m)(3), for that year (or a
later year in which an Award may be settled). This designation generally is
required at the time an Award Opportunity is granted.

(l) “Current Portion” has the meaning specified in Section 6(a).

(m) “Deferral Account” means a hypothetical bookkeeping account established and
maintained by the Company on behalf of a Participant pursuant to Section 7(a) to
track the Deferred Portions of the Participant’s Awards.

(n) “Deferred Portion” has the meaning specified in Section 6(a).

(o) “Disability” means an event which results in the Participant being
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company
or its Subsidiaries.

(p) “Effective Date” means December 5, 2008, subject to the approval of the Plan
by the Company’s stockholders, as specified in Section 10(j).

(q) “Pretax Earnings” means the Company’s earnings from continuing operations on
a consolidated basis before deduction of income taxes as reported (or to be
reported) in the Company’s financial statements, less pretax minority interest
expenses, and excluding discontinued operations, extraordinary items and other
non-recurring items, in each case as determined in accordance with generally
accepted accounting principles or identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other filings with the U.S. Securities and Exchange Commission.

(r) “Participant” means a person who has been granted an Award Opportunity or
Award under the Plan which remains outstanding.

(s) “Performance Year” means the fiscal year or portion thereof specified by the
Committee as the period over which Pretax Earnings are to be measured as a basis
for determining the level of funding of the Award Pool.

(t) “Plan Regulations” has the meaning specified in Section 3(a)(iii).

 

3



--------------------------------------------------------------------------------

(u) “Retirement” means a Participant’s Separation from Service with the Company
or a Subsidiary or Affiliate in the following circumstances:

(i) At or after the Participant’s 65th birthday; or

(ii) At or after the Participant’s 55th birthday having completed 10 years of
service with the Company and/or any Subsidiaries and/or Affiliate; or

(iii) Such termination is by the Company or a Subsidiary or Affiliate not for
cause and is not voluntary on the part of the Participant, at or after the
Participant has attained age plus years of service (rounded up to the next
higher whole number) which equals at least 70 and the Participant has completed
10 years of service with the Company and/or any Subsidiary and/or Affiliate, and
the Participant has executed a general release and has agreed to be subject to
covenants relating to noncompetition, nonsolicitation and other commitments for
the protection of the Company’s business as then may be required by the
Committee (subject to Section 7(f)(ix)).

(v) “Section 409A Specified Employee” means a “specified employee,” within the
meaning of Code Section 409A(a)(2)(B)(i) and Treasury Regulation
Section 1.409A-1(i), as determined by the Committee or its designee. For
purposes of a distribution to which the requirements of Section 7(f)(iii)(B)
apply, the status of a Participant as a Section 409A Specified Employee will be
determined annually under the Company’s administrative procedure for such
determination for purposes of all plans subject to Code Section 409A.

(w) “Separation from Service” means the date of cessation of a Participant’s
employment relationship with the Company and any Affiliate and Subsidiary for
any reason, with or without cause, as determined by the Company. A transfer of a
Participant between and among the Company or a Subsidiary or Affiliate shall not
be deemed a Separation from Service for purposes of the Plan. Notwithstanding
the forgoing, with respect to any distribution of a Deferred Portion, the date
on which a participant incurs a Separation from Service shall be determined in
accordance with Code Section 409A(a)(2)(A)(i) and Treasury Regulation
Section 1.409A-1(h).

(x) “Subsidiary” means any corporation which at the time qualifies as a
subsidiary of the Company under the definition of “subsidiary corporation” in
Code Section 424(f).

(y) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, and otherwise meeting the definition set forth in Treasury
Regulation Section 1.409A-3(i)(3).

 

4



--------------------------------------------------------------------------------

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority and discretion, in each case subject
to and consistent with the provisions of the Plan and any applicable laws or
regulations, to:

(i) select eligible employees of the Company and any Subsidiary to become
Participants;

(ii) grant Award Opportunities and Awards under the Plan;

(iii) prescribe documents setting the terms of Award Opportunities and Awards
(such Award documents need not be identical for each Participant or each Award),
amendments thereto, and rules and regulations for the administration of the Plan
and amendments thereto (“Plan Regulations”);

(iv) construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and

(v) to make all other decisions and determinations as the Committee may deem
necessary or advisable for the administration of the Plan.

(b) Committee Determinations. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, and other persons claiming rights from or through a Participant,
and stockholders (except as may be otherwise determined by the Board).

(c) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of qualifying Award
Opportunities and Awards under Code Section 162(m) as performance-based
compensation, in which case the subcommittee shall be subject to any limitations
under the Committee Charter, and the acts of the subcommittee shall be deemed to
be acts of the Committee hereunder.

(d) Delegation of Authority. The Committee may delegate to one or more officers
or managers of the Company or any Subsidiary or Affiliate, or committees
thereof, the authority, subject to such terms as the Committee shall determine,
to perform such functions, including administrative functions, as the Committee
may determine, to the extent that such delegation (i) will not cause Award
Opportunities and Awards intended to qualify as performance-based compensation
under Code Section 162(m) to fail to so qualify, and (ii) will not result in a
related-party transaction with an executive officer required to be disclosed
under Item 404(a) of Regulation S-K (in accordance with Instruction 5.a.ii
thereunder) under the Securities and Exchange Act, and (iii) is permitted under
the applicable provisions of the Delaware General Corporation Law.

 

5



--------------------------------------------------------------------------------

(e) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a Subsidiary or Affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a Subsidiary or Affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the fullest extent permitted by law and
the Company’s By-Laws, be fully indemnified and protected by the Company with
respect to any such action or determination.

4. Eligibility and Per-Person Limits. Employees of the Company or any Subsidiary
or Affiliate who are or may become executive officers of the Company may be
selected by the Committee to participate in this Plan in a specified Performance
Year; except, however, that for purposes of this Section 4, “Affiliate” shall
not include BMS. The maximum Award Opportunity of any individual Participant who
is the Chief Executive Officer of the Company during any part of a Performance
Year shall be twenty percent (20%) of the Award Pool for that Performance Year,
and for any other individual Participant shall be fifteen percent (15%) of the
Award Pool for that Performance Year, provided that the aggregate of all Award
Opportunities under this Plan for any Performance Year may not exceed
one-hundred percent (100%) of the Award Pool.

5. Designation and Earning of Award Opportunities.

(a) Designation of Award Opportunities. The Committee shall select employees to
participate in the Plan and designate the Performance Year of such
participation. The Committee shall designate, for each such Participant, the
Award Opportunity such Participant may earn for such Performance Year and any
conditions to the earning of such Award Opportunity or portions thereof (in
addition to the requirement that Pretax Earnings be achieved in order to fund
the Award Pool). Award Opportunities will be denominated in cash and Awards will
be payable in cash, except that the Committee may denominate an Award
Opportunity in shares of common stock or equity awards based on common stock or
provide for payment of a cash-denominated Award Opportunity in the form of such
shares or equity awards if and to the extent that the shares or equity awards
are available under the Mead Johnson Nutrition Company 2009 Stock Award and
Incentive Plan (or a successor thereto) and authorized for use hereunder in
accordance with applicable requirements of such other plan. Except for shares
drawn from such other plan, no shares of common stock are specifically reserved
for issuance under this Plan.

(b) Award Opportunities of Covered Employees. If the Committee determines that
an Award Opportunity to be granted to an eligible person who is designated as a
Covered Employee by the Committee should qualify as performance based
compensation for purposes of Code Section 162(m), the Committee will specify the
Performance Year and the Participant’s Award Opportunity no later than the date
which is the earlier of (i) ninety (90) days after the beginning of the
applicable Performance Year or (ii) the time twenty-five percent (25%) of such
Performance Year has elapsed. Any settlement or other event which would change
the form of payment from that originally specified shall be implemented in a
manner such that the Award does not, solely for that reason, fail to qualify as
performance-based compensation for purposes of Code Section 162(m).

 

6



--------------------------------------------------------------------------------

(c) Additional Participants and Award Opportunity Designations During a
Performance Year. At any time during a Performance Year, the Committee may
select a new employee or a newly promoted employee to participate in the Plan
for that Performance Year and/or designate, for any such Participant, an Award
Opportunity (or additional Award Opportunity) for such Performance Year or a
different Performance Year. In determining the amount of the Award Opportunity
for such Participant under this Section 5(c), the Committee, in its sole and
absolute discretion, may take into account the portion of the Performance Year
already elapsed, the performance achieved during such elapsed portion of the
Performance Year, and such other considerations as the Committee may deem
relevant.

(d) Determination of Award. During the year following the Performance Year,
within a reasonable time after the end of each Performance Year and financial
results for the Performance Year have become available (but not later than
March 15th for any portion of an Award for which the substantial risk of
forfeiture lapsed during the Performance Year), the Committee will determine the
extent to which the Award Pool is funded and Award Opportunities for the
Performance Year have been earned, and the Award for each Participant for such
Performance Year. The Committee may, in its sole and absolute discretion,
increase or reduce the amount of an Award or cancel an Award, but may not
exercise discretion to increase any such amount payable to a Covered Employee in
respect of an Award that is intended to qualify as performance-based
compensation for purposes of Code Section 162(m) if such increase would cause
the amount payable under the related Award Opportunity to exceed the amount
actually earned based on Pretax Earnings performance. Unless otherwise
determined by the Committee (or otherwise provided under a separate agreement,
plan or policy conferring rights on the Participant), the Award shall be deemed
earned and vested only at the time the Committee makes the determination
pursuant to this Section 5(d) with respect to a Participant who remains employed
by the Company or a Subsidiary or Affiliate at the time of the determination,
and no Participant has a legal right to receive an Award until such
determination has been made.

(e) Written Determinations. Determinations by the Committee under this
Section 5, including Award Opportunities, the level of Pretax Earnings for the
Performance Year and the resulting funding of the Award Pool, and the amount of
any Award earned shall be recorded in writing. With regard to Awards intended to
qualify as performance-based compensation under Code Section 162(m), the
Committee will certify, in a manner conforming to applicable regulations under
Code Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the Award (and any related Award Opportunity) has been earned and
other material terms upon which earning of the Award was conditioned have been
satisfied.

(f) Other Terms of Award Opportunities and Awards. Subject to the terms of this
Plan, the Committee may specify the circumstances in which Award Opportunities
and Awards shall be paid or forfeited in the event of a Change in Control,
Separation from Service or other event prior to the end of a Performance Year or
settlement of an Award. With respect to Award Opportunities and Awards subject
to Section 5(b), any payments resulting from a Change in Control, death or
Disability need not qualify as performance-based compensation under
Section 162(m) if authorizing such non-qualifying payments would not disqualify
the Award Opportunity or Award from Section 162(m) qualification in cases in
which no Change in Control, death or Disability in fact has occurred.

 

7



--------------------------------------------------------------------------------

(g) Adjustments. The Committee, in its sole and absolute discretion, is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Award Opportunities in recognition of unusual or nonrecurring
events, including acquisitions and dispositions of businesses and assets,
affecting the Company and any Subsidiary, Affiliate or other business unit, or
the financial statements of the Company or any Subsidiary or Affiliate, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, any Subsidiary or Affiliate
or business unit thereof, economic and business conditions, personal performance
of a Participant, and any other circumstances deemed relevant; provided,
however, that no such adjustment shall be authorized or made if and to the
extent that the existence or exercise of such authority (i) would affect the
definition of “Pretax Earnings” so as to increase the amount thereof; (ii) would
cause an Award Opportunity or Award under Section 5(b) intended to qualify as
performance-based compensation under Code Section 162(m) and regulations
thereunder to fail to so qualify, or (iii) would cause the Committee to be
deemed to have authority to change the targets, within the meaning of Treasury
Regulation Section 1.162-27(e)(4)(vi), with respect to Award Opportunities
intended to qualify as performance-based compensation under Code Section 162(m)
and regulations thereunder.

6. Settlement of Awards.

(a) Current and Deferred Portions. The Committee may require or may permit a
Participant to elect to defer payment of a percentage (not less than twenty-five
percent (25%)) of an Award (the “Deferred Portion”). Any Award or portion of an
Award which the Committee does not require to be deferred, and the Participant
does not validly elect to defer, shall be paid in accordance with Section 6(b)
(the “Current Portion”). Any Deferred Portion, and any rights of a Participant
to elect deferral, shall be subject to the terms and conditions stated in
Section 7(f) and in any Plan Regulations.

(b) Settlement of Award. Any Current Portion of an Award shall be paid and
settled by the Company promptly after the date of determination by the Committee
under Section 5(d) hereof. The Current Portion of any Award shall be paid no
later than March 15th of the year following the end of the Performance Year to
which the Award relates, except that, in the case of any Award or portion
thereof subject to a substantial risk of forfeiture extending into that
following year, the Current Portion may be paid at any time during such
following year.

(c) Tax Withholding. The Company and its Subsidiaries and Affiliates shall
deduct from any payment in settlement of a Participant’s Award or from any other
payment to the Participant, including wages, any Federal, state, or local
withholding or other tax or charge which is then required to be deducted under
applicable law with respect to the Award. If any Award is to be settled by
delivery of common stock, the Company may, at its election, withhold shares to
cover such withholding taxes. Participants may elect to have the deduction of
taxes cover the amount of any applicable tax payable by the Participant in
excess of the mandatory withholding tax, with such incremental tax determined on
the basis of the highest marginal tax rate applicable to such Participant,
except that if shares of common stock are to be withheld, such shares may be
withheld only to the extent of the mandatory withholding taxes.

 

8



--------------------------------------------------------------------------------

(d) Non-Transferability. An Award Opportunity, any resulting Award, including
any Deferred Portion, and any other right hereunder shall be non-assignable and
non-transferable, and shall not be pledged, encumbered, or hypothecated to or in
favor of any party or subject to any lien, obligation or liability of the
Participant to any party other than the Company or a Subsidiary or Affiliate,
except that a Participant may designate a Beneficiary pursuant to the provisions
of Section 8.

7. Deferral of Payments. The Deferred Portion of an Award shall be subject to
the following, provided, however, that certain provisions of Section 7(f) apply
also to the Current Portion of an Award:

(a) Deferral Accounts. The Company will establish and maintain a Deferral
Account in the name of each Participant whose payment of all or a portion of an
Award had been deferred in accordance with Section 6(a). The Deferred Portion of
an Award shall be credited to the Deferral Account as of the date that the
underlying Award would otherwise have been paid if such payment had not been
deferred.

(b) Notional Investment Funds. At such time as may be specified by the
Committee, the Participant shall determine, subject to the approval of the
Committee, the portion of his or her Deferred Portion that is to be valued by
reference to the Performance Incentive Fixed Income Fund (the “Fixed Income
Fund”), the portion that is to be valued by reference to the Performance
Incentive Company Stock Fund (the “Stock Fund”) and the portion that shall be
valued by reference to any other fund(s) (collectively, the “Funds”) which may
be established by the Committee for this purpose. The Committee may from time to
time determine whether the Fund(s) used to value the Deferral Account of any
Participant may be changed from the Fund(s) currently used to any other Fund
established for use under this Plan, subject to Section 7(f).

(c) Payments in Settlement of Deferred Portions. Unless otherwise determined by
the Committee, and subject to Section 7(f), payments of a Participant’s Deferred
Portions shall be made as follows: Payment of the total value of a Participant’s
Deferral Account shall be made to the Participant or, in case of the death of
the Participant prior to the commencement of payments of the Deferral Account,
to the Participant’s Beneficiary, in lump sum or in installments (as permitted
by the Committee and elected by the Participant in accordance with Section 7(f))
commencing within 30 days after the Participant shall cease, by reason of a
Separation from Service, death or otherwise, to be an employee of the Company or
an Affiliate or Subsidiary; provided, however, that the Committee, in its sole
and absolute discretion may, subject to Section 7(f), require, or permit a
Participant to elect, that distribution of the Participant’s Deferral Account be
made or commence in connection with any of the payment dates or events permitted
under Code Section 409A and set out in Section 7(f)(iii). Certain provisions
governing the timing of payment in the event of death are specified in
Section 8(a) below. In case of the death of any Participant after the
commencement of installment payments, the then remaining unpaid balance of the
Participant’s Deferral Account shall continue to be paid in installments, at
such times and in such manner as if such Participant were living, to the
Beneficiary(ies) of the Participant.

 

9



--------------------------------------------------------------------------------

(d) Conduct of Participant Following Separation from Service. If, following the
date on which a Participant incurs a Separation from Service, the Participant
shall at any time either disclose to unauthorized persons confidential
information relative to the business of the Company or otherwise act or conduct
themselves in a manner which the Committee shall determine is inimical or
contrary to the best interest of the Company, the Company’s obligation to make
any further payment with respect to the portion of the Participant’s Deferral
Account that is attributable to mandatory deferrals shall forthwith terminate.
The determination of the Committee as to whether an event has occurred resulting
in a forfeiture or a termination or reduction of the Company’s obligation in
accordance with the provisions of this Section 7(d) shall be conclusive.

(e) Fund Composition and Valuation. Deferral Accounts under the Plan shall be
valued and maintained as follows:

(i) In accordance with the provisions, and subject to the conditions, of the
Plan and the Plan Regulations, the Deferral Account established by the Committee
shall be valued in reference to the Participants’ notional investments in the
Fixed Income Fund, Company Stock Fund, and any other Fund(s) established under
the Plan. Deferral Account balances shall be maintained as dollar values, units
or share equivalents, as appropriate, based upon the nature of the Fund. Unless
otherwise determined by the Committee, for unit or share-based Funds, the number
of units or shares credited shall be based upon the established unit or share
value as of the last day of the quarter preceding the crediting of the Deferred
Portion to the Deferral Account.

(ii) Investment income credited to Participants’ Deferral Account under the
Fixed Income Fund shall be determined by the Committee based upon the prevailing
rates of return experienced by the Company. The Company shall advise
Participants of the current valuations of the Fixed Income Fund as appropriate
to facilitate deferral decisions, investment choices and to communicate payout
levels. The Company Stock Fund shall consist of units each valued as one share
of common stock of the Company (par value $.01).

(iii) Nothing contained in the Fund definitions in Sections 7(e)(i) and
(ii) shall require the Company to segregate or earmark any cash, shares, or
other property to determine Fund values, maintain Participant Deferral Account
levels or for any other purpose.

(iv) The establishment of the Fixed Income Fund and the Company Stock Fund as
detailed in Sections 7(e)(i) and (ii) shall not preclude the right of the
Committee to direct the establishment of additional investment Funds or to
discontinue those Funds. In establishing such Funds, the Committee shall
determine the criteria to be used for determining the value of such Funds.

(f) Certain Provisions to Ensure Compliance with Code Section 409A. Other
provisions of the Plan notwithstanding, the terms of any Deferred Portion (which
term includes earnings thereon), including any authority of the Company and
rights of the

 

10



--------------------------------------------------------------------------------

Participant with respect to the Deferral Account or any Deferred Portion, shall
be subject to the following additional terms and conditions:

(i) Deferral Elections. If a Participant is permitted to elect the time or form
of payment (lump sum or installments) of a Deferred Portion, the Participant may
make such election only by filing a valid written election, on such form as the
Committee may require. Such election must be received by the Company not later
than the following election deadlines:

(A) General Rule. The election must be received by the Company no later than six
(6) months before the end of the applicable Performance Year, provided that
(i) the Participant was employed continuously from the later of the first day of
the Performance Year or the date on which the Award Opportunity was established
through the date of election, (ii) the election must be made before such
compensation has become readily ascertainable (i.e., substantially certain to be
paid), (iii) the Performance Year is a full year in length (and not a partial
year) and the Award Opportunity was established no later than ninety (90) days
after the start of the Performance Year.

(B) Other Cases. In all other cases for which the Committee permits the
Participant to elect the time or form of payment of a Deferred Portion, the
election must be received by the Company no later than December 31st of the year
preceding the Performance Year.

(ii) Required Deferrals. In the event that the Committee determines that the
payment of all or a portion of an Award shall be automatically deferred, without
providing the Participant with the opportunity to elect the time and form of
such payment, the Committee must set forth in writing the time and form of
payment of the Deferred Portion no later than the later of (i) the date of grant
or (ii) the date by which the Participant would have been required to submit his
or her election under Section 7(f)(i) above had the Committee permitted such
Participant to make such election.

(iii) Distribution. Except as provided in Section 7(f)(vi) hereof, no Deferred
Portion shall be distributable to a Participant (or his or her beneficiary)
except upon the occurrence of one of the following dates or events (or a date
related to the occurrence of one of the following dates or events), which must
be specified either in a written document governing such Deferred Portion or in
the written election submitted by the Participant in respect of such Deferred
Portion:

(A) Specified Time. A specified time or a fixed schedule.

(B) Separation from Service. The Participant’s Separation from Service;
provided, however, that if the Participant is a Section 409A Specified Employee
as of the date of his or her Separation from Service and any of the Company’s
stock is publicly traded on an established securities market or otherwise, the
Company shall withhold payment of any Deferred Portion that becomes payable to
such Section 409A Specified Employee on account of his or her Separation form
Service until the first day of the seventh month following such Separation from
Service or, if earlier, the date of his or her death. In

 

11



--------------------------------------------------------------------------------

the case of installments, this delay shall not affect the timing of any
installment otherwise payable after the six-month delay period.

(C) Death. The death of the Participant.

(D) Disability. The date the Participant incurs a Disability.

(E) Change in Control. The occurrence of a Change in Control.

(iv) Separate Payments. For purposes of Code Section 409A and this Section 7(f),
the Current Portion and the Deferred Portion of each Award for each Performance
Year, and installments payable as the Deferred Portion, each shall be deemed a
“separate payment” within the meaning of Treasury Regulation
Section 1.409A-2(b)(2).

(v) Changes in Distribution Terms. The Committee may, in its discretion, require
or permit on an elective basis a change in the time and/or form of payment of a
Deferred Portion after the dates specified in Sections 7(f)(i)(A) and (B) above,
subject to the following conditions, which may not be waived by the Committee:

(A) Such election or Committee determination must be in writing and must be
made, if at all, no less than twelve (12) months prior to the originally
scheduled payment date set out in the applicable Award documents or the
Participant’s most recent payment election;

(B) Such election or Committee determination shall not be valid and take effect
until at least twelve (12) months after the date on which the election or
determination is made; and

(C) Except with respect to an election to receive payment upon Disability, death
or an Unforeseeable Emergency, the first scheduled payment must be deferred
pursuant to the election for a period of at least five (5) years from the
original payment date set out in the applicable Award document or the
Participant’s most recent payment election.

(vi) No Acceleration. The distribution of a Deferred Portion may not be
accelerated prior to the time specified in accordance with Section 7(f)(iii)
hereof, except in the case of one of the following events:

(A) Unforeseeable Emergency. The Committee may permit accelerated payment of a
Deferred Portion upon the occurrence of an Unforeseeable Emergency, but only if
the net amount payable upon such settlement does not exceed the amounts
necessary to relieve such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the settlement, after taking into account
the extent to which the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise or by liquidation of the Participant’s
other assets (to the extent such liquidation would not itself cause severe
financial hardship), or by cessation of deferrals under the Plan. Upon a finding
that an Unforeseeable Emergency has occurred with respect to a Participant, any
election by the Participant to defer payment of all or a portion of an Award
that will be earned and vested in whole or part by services performed during the
year in which the

 

12



--------------------------------------------------------------------------------

Unforeseeable Emergency occurred or is found to continue will be immediately
cancelled, as provided in Treasury Regulation Section 1.409A-3(j)(4)(viii).

(B) Domestic Relations Order. The Committee may permit accelerated payment of a
Deferred Portion to the extent necessary to comply with the terms of a domestic
relations order (as defined in Code Section 414(p)(1)(B) of the Code), as
provided in Treasury Regulation Section 1.409A-3(j)(4)(ii).

(C) Conflicts of Interest. The Committee may permit accelerated payment of a
Deferred Portion to the extent necessary to comply with a Federal, state, local
or foreign ethics law or conflict of interest law, as provided in Treasury
Regulation Section 1.409A-3(j)(4)(iii)(B).

(D) Payment of Employment Taxes. The Committee may permit accelerated payment of
a Deferred Portion to the extent necessary to enable the Participant to satisfy
applicable Federal employment tax obligations, as provided in Treasury
Regulation Section 1.409A-3(j)(4)(iv).

(E) Other Permitted Accelerations. The Committee may exercise the discretionary
right to accelerate the vesting of any unvested compensation deemed to be a
Deferred Portion upon Change in Control or to terminate the Plan upon or within
twelve (12) months after such Change in Control and make distributions to the
extent permitted under Treasury Regulation Section 1.409A-3(j)(4)(ix), or
accelerate payment of any such Deferred Portion in any other circumstance
permitted under Treasury Regulation Section 1.409A-3(j)(4).

(vii) Timing of Distributions. Except as otherwise provided in Section 8(a) with
respect to Awards that become payable on account of a Participant’s death,
unless the applicable Award document, or written election submitted by the
Participant in respect of such Deferred Portion provides a specific date
following any of the other permissible payment events set out in
Section 7(f)(iii) upon which payment of the Deferred Portion shall be made or
commence, such payment shall be made or commence within sixty (60) days after
the occurrence of the applicable payment event; provided, however, that where
such sixty (60) day period begins and ends in different tax years, the
Participant shall have no right to designate the tax year in which payment will
be made (other than pursuant to an election that satisfies the requirements of
Section 7(f)(v)).

(viii) Scope and Application of this Provision. For purposes of this provision,
references to a term or event (including any authority or right of the Company
or a Participant) being “permitted” under Code Section 409A mean that the term
or event will not cause the Participant to be deemed to be in constructive
receipt of compensation relating to the Deferred Portion prior to the
distribution of cash, shares or other property or to be liable for payment of
interest or a tax penalty under Code Section 409A.

(ix) Release or Other Separation Agreement. If the Company requires a
Participant to execute a release, non-competition, or other agreement as a
condition to receipt of a payment upon or following a Separation from Service,
the Company will supply to the Participant a form of such release or other
document not later than the date of the Participant’s Separation from Service,
which must be returned within the time period required by law and must not be
revoked by the Participant within the applicable

 

13



--------------------------------------------------------------------------------

time period in order for the Participant to satisfy any such condition. If any
amount payable during a fixed period following Separation from Service is
subject to such a requirement and the fixed period would begin in one tax year
and end in the next, the Company, in determining the time of payment of any such
amount, will not be influenced by the timing of any action of the Participant
including execution of such a release or other document and expiration of any
revocation period. In particular, the Company will be entitled in its discretion
to deposit any such payment in escrow during either tax year comprising such
fixed period, so that such deposited amount is constructively received and
taxable income to the Participant upon deposit but with distribution from such
escrow remaining subject to the Participant’s execution and non-revocation of
such release or other document.

(x) Limitation on Setoffs. No setoff by the Company to satisfy any obligation of
the Participant to the Company is permitted against a Deferral Account except at
the time of distribution of such Deferral Account.

(xi) Special Disability Provision. In case of a Disability of a Participant, for
any Deferred Portion the Company shall determine whether there has occurred a
Separation from Service based on Participant’s circumstances, in which case such
Disability will be treated as a Separation from Service for purposes of
determining the time of payment of such Deferred Portion. The Company’s
determination hereunder will be made initially within thirty (30) days after the
Disability and each March and December thereafter.

8. Designation of and Payments to Beneficiaries.

(a) Distributions in the Event of Death. If a Participant has died and then or
thereafter a Current or Deferred Portion becomes distributable to the
Participant, such payment will be distributed to the Participant’s Beneficiary;
provided, however, that an individual or trust will be deemed a Beneficiary only
if he, she or it is surviving or in existence on the date of death of the
Participant and if the Participant has designated such individual or trust as a
Beneficiary in his or her most recent written and duly filed Beneficiary
designation (i.e., any new Beneficiary designation under the Plan cancels a
previously filed Beneficiary designation). If no Beneficiary is living or in
existence at the time of Participant’s death, any subsequent payment will be
distributable to the person or persons in the first of the following classes of
successive preference:

(i) widow or widower, if then living;

(ii) surviving children, equally;

(iii) surviving parents, equally;

(iv) surviving brothers and sisters, equally; and

(v) executors or administrators;

 

14



--------------------------------------------------------------------------------

and the term “Beneficiary” as used in the Plan shall include such individuals.
In case of the death of a Participant, any Current or Deferred Portion will be
made to the estate (or, in the case of installments, commence) within thirty
(30) days after the Participant’s death. The representatives of the
Participant’s estate shall be obligated to provide to the Company such
documentation as the Committee may reasonably require, but in any event
distribution hereunder may not be delayed beyond the end of the year in which
the specified payment date falls (and the Current Portion must be paid, in any
event, no later than March 15 of the calendar year following the year in which
the death occurs). If the Participant dies after the commencement of installment
payments, the then remaining unpaid balance of Deferred Portions shall continue
to be paid in installments, at such times and in such manner as if such
Participant were living, to the Beneficiary(ies).

(b) Terms and Conditions Applicable to a Beneficiary. A Beneficiary, transferee,
or other person claiming any rights under the Plan from or through any
Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

9. Additional Forfeiture Provisions Applicable to Awards. Awards shall be
subject to the Company’s policy providing that the Company will, to the extent
permitted by governing law, require reimbursement of any bonus paid to executive
officers and certain other officers where: (i) the payment was predicated upon
the achievement of certain financial results that were subsequently the subject
of a restatement, (ii) in the Board’s view the Participant engaged in misconduct
that caused or partially caused the need for the restatement, and (iii) a lower
payment would have been made to the Participant based upon the restated
financial results. In each such instance, the Company will seek to recover the
Participant’s entire Award for the relevant period, plus a reasonable rate of
interest. Any successor or additional policy in effect at the date an Award is
determined shall apply to such Award.

10. General Provisions.

(a) Changes to this Plan. The Committee may at any time amend, alter, suspend,
discontinue or terminate this Plan, and such action shall not be subject to the
approval of the Company’s stockholders or Participants; provided, however, that
any amendment to the Plan beyond the scope of the Committee’s authority shall be
subject to the approval of the Board; provided further, that any amendment to
the Plan shall be subject to stockholder approval if and to the extent required
so that Award Opportunities and Awards under Section 5(b) can continue to
qualify as performance-based compensation under Code Section 162(m), and
provided further, that, without the consent of the Participant, no such action
shall materially impair the rights of a Participant with respect to an Award as
to which the Committee no longer retains a right to exercise negative discretion
to eliminate the payment in settlement of the Award.

(b) Participant Acceptance of Plan and Award Term. By accepting any Award or
other benefit under the Plan, a Participant and each person claiming under or
through him or her shall be conclusively deemed to have accepted, ratified and
consented to any action taken or made under the Plan by the Company, the Board,
BMS, the Committee or any other committee appointed by the Board, and to have
agreed to all terms and conditions under the Plan and otherwise specified in
connection with such Award.

 

15



--------------------------------------------------------------------------------

(c) Section 162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with the applicable requirements of Code Section 162(m) so as to ensure the
deductibility by the Company of payments in settlement of Awards to Covered
Employees.

(d) Unfunded Status of Participant Rights. Award Opportunities, Awards, Deferral
Accounts, Deferred Portions, and related rights of a Participant under the Plan
represent unfunded deferred compensation obligations of the Company for purposes
of the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”)
and federal income tax purposes and, with respect thereto, the Participant shall
have rights no greater than those of an unsecured general creditor of the
Company.

(e) Nonexclusivity of the Plan. The adoption of this Plan shall not be construed
as creating any limitations on the power of the Company, Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant or non-participating employee, including authorization of annual
incentives under other plans and arrangements.

(f) No Right to Continued Employment. Neither the Plan, its adoption, its
operation, nor any action taken under the Plan shall be construed as giving any
employee the right to be retained or continued in the employ of the Company or
any Subsidiary or Affiliate, nor shall it interfere in any way with the right
and power of the Company or any Subsidiary or Affiliate to dismiss or discharge
any employee or take any action that has the effect of terminating any
employee’s employment at any time.

(g) Severability. The invalidity of any provision of the Plan or a document
hereunder shall not be deemed to render the remainder of this Plan or such
document invalid.

(h) Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise, and whether or not
the corporate existence of the Company continues) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform the Company’s obligations under the Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place; provided, however, that such successor may replace
the Plan with a Plan substantially equivalent in opportunity and achievability,
as determined by a nationally recognized compensation consulting firm, and
covering the persons who were Participants at the time of such succession. Any
successor and the ultimate parent company of such successor shall in any event
be subject to the requirements of this Section 10(h) to the same extent as the
Company. Subject to the forgoing, the Company may transfer and assign its rights
and obligations hereunder.

(i) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations or document hereunder, to the extent not otherwise
governed by the Code or the laws of the United States, shall be determined in
accordance with the laws of the State of New York, without giving effect to
conflict of law principles.

 

16



--------------------------------------------------------------------------------

(j) Effective Date of Plan; Stockholder Approval; Termination of Plan. The Plan
is effective as of December 5, 2008, subject to the approval of the Plan by the
affirmative votes of the holders of a majority of the voting securities of the
Company present, or represented, and entitled to vote on the subject matter at
the duly held meeting of the Company’s stockholders coincident with or next
following such date, provided that the total vote cast on the proposal
represents over fifty percent (50%) in interest of all securities entitled to
vote on the proposal. The Plan will terminate at such time as may be determined
by the Board.

 

17